Citation Nr: 1011224	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for posttraumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for a  scalp disorder.

3.  Entitlement to service connection for numbness in hands 
and feet (claimed as due to electrocution in service).

4.  Entitlement to service connection for brain stem injury 
(claimed as due to electrocution in service).

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to increased rating in excess of 10 percent 
for a left shoulder disability.

7.  Entitlement to increased rating in excess of 10 percent 
for a cervical spine disability.

8.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on verified active duty from November 1970 
to August 1974.  He also served in the Naval Reserves with 
verified dates from November 1982 to April 1989 and various 
other unverified periods.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007, April 2007 and June 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The RO reopened 
service connection for a fungus disability of the scalp in 
the February 2007 decision but denied the claim on the 
merits.  The RO reopened the claim for service connection for 
PTSD in the April 2007 decision but denied the claim on the 
merits.  The RO continued a 10 percent rating for the 
Veteran's left shoulder disability and a 10 percent rating 
for his cervical spine disability in the June 2009 decision.  
The RO also denied the claim for a TDIU in June 2009.

The RO reopened the claim for service connection for PTSD and 
a scalp disability and addressed the claims on the merits.  
Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen service connection.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  

In July 2007 and July 2009, the Veteran mentioned clear and 
unmistakable error (CUE) without any identifying a particular 
decision, and listed  various symptoms and disabilities.  The 
RO mailed a letter to the Veteran in August 2008 asking for 
further clarification and asking the Veteran to respond if 
the "CUE was other than what was currently on appeal."  The 
Veteran did not respond.  Although the RO mentioned the CUE 
claim in a November 2009 Supplemental Statement of the Case, 
because a rating decision has not been identified, and 
because no specific allegations of error of fact or law have 
been made, nor has any assertion as to how the outcome would 
have been manifestly different but for the error, the Board 
finds that a proper CUE claim has not been made, and is not 
on appeal before the Board.  Furthermore, the August 2008 RO 
letter mailed to the Veteran requesting clarification 
contained several inaccuracies.  

While the claims file does not specifically include a 
substantive appeal mentioning the issues of a higher rating 
for a left shoulder disability, cervical spine disability, or 
TDIU, the Board finds that a December 2009 Veteran's 
representative statement is adequate to serve as a 
substantive appeal as to these issues.  The December 2009 
Veteran's representative statement generally mentions that it 
is in response to RO letter dated November 24, 2009.  There 
were two RO letters sent on November 24, 2009; one was a 
SSOC, and the other was a SOC on the issues of a higher 
rating for a left shoulder disability, cervical spine 
disability, or TDIU.  

The issues of service connection for brain stem injury, 
numbness of hands and feet, scalp disability, sleep disorder, 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The original claim for service connection for PTSD was 
denied in an unappealed December 2004 rating decision.

2.  The evidence received since the December 2004 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating a claim for service connection for PTSD.

3.  The original claim for service connection for a scalp 
disability was denied in an unappealed December 2004 rating 
decision.

4.  The evidence received since the December 2004 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating a claim for service connection for scalp 
fungus.

5.  The evidence of record, on balance, reflects that the 
Veteran does not have a current diagnosed disability of PTSD. 

6.  The left shoulder disability has not been productive of 
limitation of anterior elevation and lateral abduction, with 
painful motion, but without functional loss due to pain, 
weakness, or excess fatigability.

7.  For the increased rating period prior to December 19, 
2008, the cervical spine disability was productive of full 
ranges of motion with complaints of pain.

8.  For the rating period from December 19, 2008, the 
cervical spine disability was productive of forward flexion 
to 25 degrees, limited at that point by pain. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a PTSD.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a scalp disability.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2009).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for a left shoulder disability have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (2009).  

5.  For the rating period prior to December 19, 2008, the 
criteria for a rating in excess of 10 percent for the 
service-connected cervical spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009). 

6.  For the rating period beginning December 19, 2008, the 
criteria for the assignment of a 20 percent evaluation for 
the service-connected cervical spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In this case, VCAA notice was sent to the Veteran in July 
2006, May 2006, and September 2006.  Because the Board finds 
that new and material evidence has been received to reopen 
the claims for service connection PTSD and a scalp 
disability, the Veteran requires no further assistance to 
substantiate this aspect of his claims.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, in developing his claim, VA obtained the Veteran's 
service treatment records (STRs), and VA treatment records.  
Records from the Social Security Administration were also 
obtained.  

The Board acknowledges that service treatment records from 
various unverified periods of reserve duty have not been 
obtained.  The Board does not find that the absence of these 
records is prejudicial to the Veteran.  The Veteran claims 
that he has PTSD due to an incident that happened in 1974 
when he was electrocuted.  Service treatment records for this 
period of service have been obtained and include a 
description of treatment the Veteran received following the 
electrocution incident.  Furthermore, the claims file shows 
no current diagnosis of PTSD.  Therefore, additional records 
from other periods of service would not assist the Veteran in 
establishing his claim.  

The Veteran's claims for an increased rating for a left 
shoulder disability and a cervical spine disability involve 
the period following the Veteran's Reserve duty; therefore, 
the absence of these record is not prejudicial to the 
Veteran.  

The Board acknowledges that it is unclear whether the claims 
file was available for review at the March 2007 and December 
2008 examinations.  The case of Green v. Derwinski, 1 Vet. 
App. 121 (1991), held that VA's duty to assist includes 
conducting a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  The Court, however, has never 
held that in every case an examiner must review all prior 
medical records before issuing a medical opinion or 
diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Court recently held that the absence of claims file 
review does not necessarily render an examination inadequate 
or reduce the probative value of a medical opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In cases of increased rating, rather than service connection, 
it is the accurate history - from whatever source, including 
the Veteran - that is the most important in establishing the 
history and complaints at a VA examination.  See VAOPGCPREC 
20-95.  For increased ratings cases, the history as reported 
by the Veteran at the examination, as well as the clinical 
findings at an examination, are what are generally most 
probative of the level or severity of disability, rather than 
a more remote history.  In addition, it is the VA 
adjudicator's function to consider the VA examination 
findings in the context of all the evidence of record, and to 
rate the disability on the whole ratings picture.  See 
38 C.F.R. §§ 4.1, 4.2 (2009).  The purpose of these 
examinations was to determine the current severity of the 
Veteran's left shoulder disability and cervical spine 
disability.  On review, the examinations contain findings 
sufficient for rating purposes and an additional examination, 
to include claims file review, is not warranted.  

There is no reported evidence that has not been obtained.  No 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board finds that the duties to notify and assist have been 
fulfilled regarding the claims for reopening or merits that 
are addressed in this decision.

Reopening Criteria

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's applications 
were received subsequent to August 29, 2001, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Reopening Service Connection for PTSD

The Veteran's original claim for service connection for PTSD 
was denied in a December 2004 rating decision on the basis 
that there was no evidence showing a current diagnosis of 
PTSD that was linked to the Veteran's service.  The Veteran 
was notified of this decision in January 2005, but did not 
enter a notice of disagreement within the following year.  
For this reason, the Board finds that the December 2004 
rating decision became final under 38 U.S.C.A. § 7105(c).  

The issue for the Board now is whether new and material 
evidence has been received in support of the Veteran's claim 
since the issuance of the denial in December 2004.  In this 
regard, the Board notes that the Veteran has submitted VA 
treatment records showing a current diagnosis of PTSD and a 
statement by a VA physician stating that the Veteran's PTSD 
symptoms and mood changes were more than likely due to his 
military experiences, particularly the electrocution incident 
in 1974.  As the newly received opinion and treatment records 
constitute at least some probative evidence of a current 
disability of PTSD and a possible causal link between PTSD 
and the Veteran's service, they present a reasonable 
possibility of substantiating the current claim, and are 
"material" under 38 C.F.R. § 3.156.  Accordingly, the claim 
for service connection for a PTSD is reopened. 

Reopening Service Connection for Scalp Disorder

The Veteran's original claim for service connection for a 
scalp disability was denied in a December 2004 rating 
decision on the basis that there was no evidence showing a 
current diagnosis of a scalp disability.  The Veteran was 
notified of this decision in January 2005 but did not respond 
within the following year.  For this reason, the Board finds 
that the December 2004 rating decision became final under 38 
U.S.C.A. § 7105(c).  

The issue for the Board now is whether new and material 
evidence has been in support of the Veteran's claim since the 
issuance of the denial in December 2004.  The Veteran has 
submitted VA treatment records showing a current diagnosis of 
folliculitis.  The Board is mindful that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(Feb. 17, 2009).  Although the Veteran was originally 
claiming fungus of the scalp, the Veteran seems to be 
describing symptoms of a scalp disability.  As the newly 
received opinion and treatment records serve to establish a 
current disability, they present a reasonable possibility of 
substantiating the current claim and are "material" under 38 
C.F.R. § 3.156.  Accordingly, the claim for service 
connection for a scalp disability is reopened. 

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection or 
service-connected aggravation for a present disability, 
generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 
381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence showing 
a diagnosis of the condition; a link, established by the 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the Veteran did not engage in combat with the enemy and 
was not a POW, or the claimed stressor is not related to 
combat or POW experiences, the Veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence corroborating the 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d),(f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a Veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated 
that, although the unit records did not specifically identify 
the Veteran as being present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred suggested that he was in fact exposed 
to the attacks.

The Veteran claims that his current PTSD is due to his 
military service.  Specifically, he believes his PTSD is due 
to an incident in service where he was electrocuted.  

The Board has first considered the question of whether the 
Veteran has a diagnosed disability of PTSD.  In considering 
this question, the Board is mindful that the Court has held 
that, when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(Feb. 17, 2009).  The Board finds that the decision in 
Clemons is factually distinguished to this case.  Unlike 
Clemons, in this case, the Veteran has filed claims for 
service connection for both bipolar disorder and PTSD.  Both 
of the Veteran's service connection claims were denied.  The 
Veteran filed to reopen service connection for bipolar 
disorder and PTSD.  The RO reopened the claim for service 
connection for PTSD in April 2007, but the RO did not find 
that new and material evidence had been received to reopen 
the claim for service connection for bipolar disorder.  The 
Veteran has only appealed the claim to reopen service 
connection for PTSD, and has not appealed the September 2008 
decision by the RO adjudicating (denying) reopening of 
service connection for bipolar disorder.  

The Board has reviewed the Veteran's treatment records.  The 
Veteran received inpatient psychiatric treatment in the past 
and was diagnosed with bipolar illness, mixed, alcohol 
dependence, in remission in an August 2003 discharge summary.  
A February 2005 VA treatment record notes that the Veteran 
did not meet the criteria for PTSD.  The VA physician, Dr. 
V., diagnosed the Veteran with bipolar, manic with psychosis 
disorder and social phobia with panic.  In April 2006, the 
Veteran was again diagnosed with bipolar disorder with 
depression and social phobia with panic. 

In August 2006, a VA physician diagnosed the Veteran with 
PTSD.  The Veteran reported having nightmares of the incident 
of electrocution, getting intrusive recollections, avoiding 
stories about people getting electrocuted, and reexperiencing 
his trauma.  The physician further noted that he avoids 
people, as he is chronically tense and intolerant of loud 
noise.  He had numerous somatic concerns.  In November 2006, 
the VA physician again diagnosed the Veteran with PTSD and 
clarified that his previous nexus statement was based on 
contacts with the Veteran and a review of his VA records.  
The physician noted that he had no access to the Veteran's 
military records.  

Besides the August 2006 and November 2006 treatment records, 
the Veteran has been consistently diagnosed with bipolar 
disorder.  Dr. V. wrote that the Veteran did not meet the 
criteria for PTSD, and the PTSD screen was negative in 
February 2005.  

A July 2005 evaluation conducted by the Virginia Department 
of Rehabilitative Services included a diagnosis of bipolar 
disorder and panic disorder.  The examiner noted that the 
Veteran has previously been diagnosed with having PTSD but 
panic disorder appears to be a better description of his 
current disability as he does not seem to have nightmares or 
flashbacks about previous trauma.  Although he does have 
nightmares, they do not appear to be related to his trauma.

The Veteran was afforded a VA (QTC) examination in March 2007 
to determine the current diagnosis of his mental disorder.  
The psychiatrist concluded that the Veteran was not a 
reliable historian, although he was an honest one.  The 
psychiatrist noted that it was difficult to be certain about 
the Veteran's diagnosis because specific information which 
would help to establish the distinction between bipolar 
disorder and recurrent psychotic episodes were not available.  
The examining psychiatrist noted that it was unequivocal that 
the Veteran had intermittent psychotic episodes, and there 
was no clear evidence that the Veteran ever suffered from 
depression.  Additionally, the examiner found no clear 
evidence that the Veteran suffers from mood elevation or has 
in the past.  

The March 2007 VA (QTC) examiner offered opinion that the 
Veteran's symptoms did not meet the criteria for PTSD.  
Specifically, the psychiatrist gave as reasons that the 
Veteran had been exposed to a traumatic event when he was 
electrocuted and someone with him was killed, but he did not 
persistently experience symptoms relating to the traumatic 
event, suffer from recurrent recollections of the event, 
recurrent distressing dreams or feelings as if the traumatic 
event was reoccurring; he did not manifest persistent 
avoidance of stimuli associated with the traumatic event; and 
he did not exhibit restrictive range of affect, feelings of 
detachment from others, or markedly diminished participation 
in activities that is in anyway related to the traumatic 
event he witnessed.  

March 2007 VA (QTC) examiner further opined that the Veteran 
did have these symptoms, but they were related to his non-
PTSD psychiatric disorder; the Veteran did not have 
persistent symptoms of increased arousal due to the traumatic 
event; psychotic symptoms that the Veteran experiences have 
been intermittent over many years and do not relate to 
exposure to trauma; and the Veteran has significant 
impairment in social and occupational functioning that is not 
due to the traumatic event.  The March 2007 VA (QTC) 
examining psychiatrist specifically indicated that he 
reviewed DD214s and various VA psychiatric evaluation and 
treatment records.  It appears that the examiner reviewed the 
Veteran's claims file.  

The Veteran also submitted an August 2007 private psychiatric 
examination report.  The examiner diagnosed the Veteran with 
bipolar disorder, most recent manic, verses PTSD.  

In short, there are two notation in the record of a PTSD 
assessment in August and November of 2006, with no axis I 
diagnosis noted.  These notations must be viewed in the 
context of an extensive record of psychiatric treatment, for 
bipolar disorder, that is otherwise entirely devoid of any 
findings of PTSD.  Moreover, the relatively cursory August 
and November 2006 notations contain far less detail than the 
VA July 2005 and March 2007 examination reports, the findings 
of which appear to be based upon a review of the claims file 
(in the March 2007 examination), citation to the DSM-IV 
criteria, and a detailed interview with the Veteran.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds 
that the July 2005 and March 2007 VA examination reports 
indicating no PTSD diagnosis are of greater probative value 
than the two isolated findings of PTSD.  The July 2005 and 
March 2007 examination reports are substantially more 
consistent with the record as a whole.  Moreover, while the 
Board is certainly aware of the Veteran's extensive history 
of psychiatric treatment, the Veteran has filed a separate 
claim for his bipolar disorder, and this claim has been 
adjudicated by the RO.  Overall, after weighing the evidence 
of record, the Board finds that a preponderance of the 
evidence is against a finding of current PTSD diagnosis.  As 
the preponderance of the evidence is against the Veteran's 
claim for service connection for PTSD, the claim must be 
denied. 

Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Rating Left Shoulder Disability

As the procedural history in this case is complicated, the 
Board will first describe the history of the appeal.  In 
September 2003, the Veteran filed an initial claim for 
service connection for a left shoulder condition.  In 
February 2005, the RO granted service connection for left 
shoulder disability and assigned a 10 percent evaluation 
effective September 11, 2003.  The Veteran did not appeal 
this decision, and it became final.  

In March 2006, the Veteran requested a higher rating for his 
shoulder disability.  The Veteran withdrew the claim for a 
higher evaluation for a left shoulder disability in June 
2006.  The Veteran was scheduled for an examination in July 
2007 of left shoulder due to his claim of TDIU and to 
determine the current severity of this shoulder disability.  
The Veteran stated that he did not want to attend the 
examination.  

In July 2007, the RO issued a decision denying an increased 
rating in excess of 10 percent for the service-connected left 
shoulder disability.  In July 2007, the Veteran filed a 
statement listing all of his current disabilities, which 
included his left shoulder disability.  The RO interpreted 
the list as a claim for reconsideration of his left shoulder 
disability.  In a September 2008 and June 2009 decisions, the 
RO continued the Veteran's 10 percent rating for a shoulder 
disability.  

As the December 2008 QTC examination corroborates that he is 
right-handed, and this claim involves the left upper 
extremity, the applicable diagnostic criteria are those 
involving a minor joint.  38 C.F.R. § 4.69.  The Veteran's 
left shoulder disability has been rated under by analogy to 
Diagnostic Code 5019 (bursitis).  The Board will consider 
this and all potentially applicable Diagnostic Code sections.

Under Diagnostic Code 5200, a 20 percent evaluation is 
assigned for favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head.  A 30 percent evaluation is 
warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 40 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a. 

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level.  A 20 percent evaluation is in order for limitation of 
motion of the arm midway between the side and shoulder level.  
A 30 percent evaluation contemplates limitation of motion of 
the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  
Under Plate I of 38 C.F.R. § 4.71, normal range of motion of 
the shoulder encompasses forward elevation (flexion) and 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.

Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in cases of 
malunion with moderate deformity; or recurrent dislocation of 
the humerus at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 20 percent evaluation is warranted in cases of malunion 
with marked deformity; or recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
is assigned in cases of fibrous union of the humerus.  A 50 
percent evaluation contemplates nonunion of the humerus 
(false flail joint).  An 70 percent evaluation is warranted 
for loss of the head of the humerus (flail shoulder).  
38 C.F.R. § 4.71a.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned in cases of 
malunion or nonunion without loose movement.  A 20 percent 
evaluation contemplates dislocation or nonunion with loose 
movement.  Alternatively, the disability may be rated on 
impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a.

Since the time the Veteran filed his most recent claim for a 
higher rating in July of 2007, there have been no treatment 
records received.  A QTC examination was scheduled in August 
of 2008, but the Veteran failed to appear to this 
examination.  A QTC examination was conducted in December 
2008.  

During the December 2008 QTC examination, the Veteran 
reported having recurrent left shoulder dislocation with a 
Putti-Platt anterior left shoulder surgical repair with 
resultant scar in 1974.  The Veteran reported symptoms of 
weakness and stiffness.  He stated that he does not have 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability or dislocation.  He noted that he has 
pain in his shoulder that occurs constantly.  It is localized 
pain which aches.  His pain level is 7 out of 10.  The pain 
can be elicited by physical activity and is relieved by rest 
or spontaneously.  At the time of the pain, he can function 
without medication.  The Veteran has had no joint 
replacement.  The Veteran reported that his shoulder 
disability limited his ability to lift with his left 
shoulder.  The surgical scar was noted on examination.  A 
claim for this scar has been evaluated by the RO and is not 
on appeal.  The examiner noted that the Veteran is right 
handed since he uses it to write and eat.  Upon examination, 
there was tenderness but no signs of edema, effusion, 
weakness, redness, heat or guarding of movement.  There was 
also no subluxation.  Flexion was to 180 degrees, abduction 
was to 180 degrees, external rotation was to 90 degrees and 
internal rotation was to 90 degrees.  The examiner noted that 
joint function was additionally limited by pain following 
repetitive use.  Pain was the major functional impact.  The 
joint function on the left was no limited after repetition 
use by fatigue, weakness, lack of endurance and 
incoordination.  The examiner concluded that there was no 
additional limitation in degree.  The x-ray reported showed 
mildly separated old fracture of the lateral end of the left 
clavicle, not acute.  The diagnosis was recurrent left 
shoulder dislocations with Putti-Platt anterior left shoulder 
repair with scar.  The subjective factor was left shoulder 
pain.  The objective factors were left shoulder tenderness 
with post operative scar.

The Veteran is currently assigned a 10 percent rating for his 
left shoulder disability.  The Board finds no basis for a 
higher evaluation of 20 percent under Diagnostic Code 5203, 
as there is no indication on examination of dislocation or 
nonunion of the clavicle shown upon examination or x-rays.  
Although the examiner noted mildly separated old fracture of 
the lateral end of the left clavicle, the examiner did not 
find dislocation or nonunion of the clavicle.

Additionally, there is no indication of ankylosis of 
scapulohumeral articulation or of malunion or dislocation of 
the humerus, and further consideration under Diagnostic Codes 
5200 and 5202 is accordingly not warranted.

The Board has therefore focused on Diagnostic Code 5201, 
which addresses limitation of motion.  The findings from the 
December 2008 VA examination indicate no limitation of 
anterior elevation and lateral abduction, to 180 degrees 
each, and would not warrant a higher evaluation under this 
section.  

The Board observes that the Veteran reported painful motion 
and the examiner found the Veteran was limited following 
repetitive use due to pain.  However, the examiner stated 
that there was no additional limitation in degree.  Painful 
motion is considered limited motion only at the point that 
the pain actually sets in.  See VAOPGCPREC 9-98.  The Board 
also observes the absence of such symptoms as excess 
fatigability, weakness, lack of endurance, and incoordination 
contemplated under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 
Vet. App. at 204-07.  

While the Veteran has additional limitation of motion due to 
pain, such additional limitation is noted in the context of a 
VA (QTC) examination that shows normal ranges of left 
shoulder motion.  Any additional limitation of motion due to 
pain is well contemplated by the currently assigned 10 
percent rating.  There is no indication that pain, due to 
disability of the left shoulder, causes functional loss 
greater than that contemplated by the 10 percent evaluation 
now assigned.  
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown.  Overall, the 
evidence does not support an evaluation in excess of 10 
percent for recurrent left shoulder dislocation for any 
period of increased rating claim.  38 C.F.R. § 4.7.



Rating of Cervical Spine Disability

The claims file shows that the Veteran filed an initial claim 
for service connection for a cervical spine disability in 
September 2003.  In December 2004, the RO denied service 
connection for a cervical spine disability.  The Veteran did 
not appeal this claim.  

In June 2006, he submitted a claim to reopen service 
connection for a neck disability, contending that it was due 
to the injury in service involving electrocution.  In 
February 2007, the RO granted the Veteran's claim for a 
cervical spine disability and assigned a 10 percent 
evaluation effective June 5, 2006.  An April 2007 RO decision 
continued the Veteran's 10 percent evaluation for a cervical 
spine disability.  

In August 2007, the Veteran notified the RO that he was 
having cervical spine surgery and would be incapacitated for 
four to six weeks.  A temporary evaluation of 100 percent was 
assigned effective August 20, 2007 until January 1, 2008.  
Beginning January 1, 2008, the Veteran's cervical spine 
disability was evaluated as 10 percent disabling.  The 
Veteran's cervical spine disability has been evaluated as 10 
percent disabling since the beginning of the appeal period 
(beginning June 5, 2006), except for the post-surgical 
convalescence period from August 20, 2007 to December 31, 
2008 when a temporary 100 percent evaluation was assigned.  

In a May 2005 MRI report noted slight reverse 
spondylolisthesis at the C3-4 level and degenerative changes.  
In a May 2005 treatment record, the Veteran reported popping 
and stiffness in his neck.  He noted that it was hard to look 
up.  He was diagnosed with chronic neck pain.  In November 
2006, the Veteran was treated at the VA for neck pain.

A December 2006 VA MRI report of the cervical spine noted 
multilevel degenerative cervical spondylosis which is most 
pronounced at C5-C6, where disc/osteophyte complex causes 
moderate central canal stenosis and facet/intervertebral 
joint arthrosis cause severe left neural foraminal stenosis.  

During a January 2007 VA neurology consultation, the Veteran 
reported falling out of bed in service and hitting his head.  
He had multiple stitches.  The Veteran reported paresthesias 
and swelling of his hands.  He was diagnosed with cervical 
disc disease with moderate stenosis of the cervical canal.  
The physician noted that the Veteran's neurological 
examination did not show evidence of cervical spinal 
stenosis.  The Veteran reported that he was no interest in 
having surgery on his neck at this time.

In March 2007, the Veteran was afforded a VA (QTC) 
examination.  The Veteran reported that he had a cervical 
spine disorder since 1986.  He noted that he currently feels 
stiffness and pain in his neck which is constant and 
described as aching.  Occasionally, he has sharp pain with 
pain level of 7 out of 10.  There was no history of physician 
recommended incapacitation.  Upon examination, there was no 
radiation of pain on movement, muscle spasm or palpable 
tenderness.  There was no cervical ankylosis or deformity.  
Flexion was to 45 degrees, and extension was to 45 degrees.  
Right lateral flexion and left lateral flexion were to 45 
degrees.  Right rotation was to 80 degrees and left rotation 
was also to 80 degrees.  After repetitive motion, the range 
of motion of the cervical spine was not further limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
Examination of the entire cervical, thoracic and lumbar spine 
revealed a normal head position, symmetry in appearance and 
motion and normal curvatures without sign of scoliosis, 
abnormal lordosis or kyphosis.  There was no evidence of 
intervertebral disc syndrome or specific spinal nerve root 
involvement.  Cranial nerves 2-12 were grossly intact.  
Coordination was normal.  Romberg test was negative.  There 
was no evidence of peripheral neuropathy, either sensory or 
motor.  Motor and sensory testing of the upper and lower 
extremities was grossly normal.  Deep tendon reflexes of the 
biceps, triceps, patellar and calcaneal tendons were 2/4 
bilaterally.  The Veteran was diagnosed with cervical spine 
degenerative disc disease.  

In December 2007, the Veteran submitted a statement from his 
physician that notes that the Veteran had recovered from his 
cervical spine surgery.  The Veteran was scheduled to receive 
a QTC examination in August 2008 for his cervical spine 
disability.  He did not report to the examination.

The Veteran was afforded a QTC examination in December 2008.  
At that examination, the Veteran reported being diagnosed 
with degenerative joint disease of his cervical spine in 1983 
and 1984.  He noted that he had a nightmare during service 
and fell out of his bed hitting his head on a chair.  He 
reported stiffness but no numbness.  He noted pain in the 
neck which occurred constantly and was localized and aching.  
The pain level was a 7 out of 10.  He had C4-C6 anterior 
fusion in August of 2007.  there was a scar on the neck due 
to the surgery.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema keloid formation, hyperpigmentation, 
abnormal texture and limitation of motion.  

Upon examination in December 2008, there was no evidence of 
radiating pain on movement with no evidence of muscle spasm.  
There was tenderness C4-7.  There was no ankylosis of the 
cervical spine.  Flexion was to 35 degrees with pain at 25 
degrees.  Extension was to 30 degrees with pain at 20 
degrees.  Right lateral flexion was to 35 degrees with pain 
beginning at 25 degrees.  Left lateral flexion was to 30 
degrees with pain beginning at 20 degrees.  Right rotation 
was to 65 degrees with pain occurring at 50 degrees.  Left 
rotation was to 70 degrees with pain beginning at 55 degrees.  
Pain had the major functional impact.  The joint function of 
the spine was not additionally limited by fatigue, weakness, 
lack of endurance and incoordination.  The inspection of the 
spine revealed normal head position with symmetry in 
appearance.  There was symmetry of spinal motion with normal 
curves of the spine.  There were no signs of Cervical 
Intervertebral Disc Syndrome with chronic and permanent nerve 
root involvement.  Motor and sensory function were with 
normal limits.  The modality used to test sensory function 
was a pin prick.  The right upper extremity reflexes reveal 
biceps jerk 4+ and triceps jerk 4+.  The left upper extremity 
reflexes revealed biceps jerk 4+ and triceps 4+.  The Veteran 
was diagnosed with degenerative joint disease of the cervical 
spine, post cervical fusion.  The examiner noted a healed 
post op scar on the right anterior neck.  

Under Diagnostic Codes 5235-5242, a 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined rating of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent is warranted for forward flexion of the cervical 
spine of 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent is warranted for 
unfavorable ankylosis of the entire cervical spine, while a 
100 percent evaluation contemplates unfavorable ankylosis of 
the entire spine.  Also, under these revisions, the "combined 
range of motion" refers to the sum of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  38 C.F.R. § 4.71a.  

Prior to the most recent December 2008 examination, the 
Veteran's cervical spine disability was productive of pain 
but little limitation of motion.  The Veteran stated his 
difficulty looking overhead, but the March 2007 examination 
showed full rotation of motion without limitation due pain, 
weakness, or incoordination.  

In December 2008, forward flexion of the cervical spine was 
limited to 35 degrees.  Pain further limited forward flexion 
to 25 degrees.  As the Veteran's forward flexion is only to 
25 degrees when limited by pain, a 20 percent evaluation 
would more appropriately contemplate the service-connected 
cervical spine disability picture than the presently assigned 
10 percent evaluation beginning December 2008.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  See VAOPGCPREC 9-98 (painful motion is considered 
limited motion at the point that the pain actually sets in). 

The Board nonetheless finds no basis for an even higher 
evaluation than 20 percent for the period from December 19, 
2008.  Forward flexion is not shown to more nearly 
approximate limitation to 15 degrees or less, and there is no 
evidence of favorable ankylosis of the entire cervical spine.  
There also has been no evidence of Cervical Intervertebral 
Disc Syndrome, and the December 2008 examiner stated that 
there was no signs of it upon examination.  

As noted, the current rating scheme allows for separate 
evaluations for associated neurological abnormalities.  The 
Veteran has been found to have peripheral neuropathy, but the 
cause of this has not been determined.  Furthermore, this 
issue is being remanded for further development.  Overall, 
the evidence supports a 20 percent evaluation, though not 
more, for the service-connected cervical spine disability 
beginning December 19, 2008.  To that extent, the appeal is 
granted.  38 C.F.R. § 4.7.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's cervical spine and left shoulder 
disabilities are rated under diagnostic codes that evaluate 
arm and neck limitation of motion, as well as provide ratings 
for other impairments of these joints.  This diagnostic codes 
essentially takes into account the pain and limitation of 
function reported in the record, as well as other orthopedic 
factors such as fatigability, incoordination, and weakened 
movement.  As such, the schedule is adequate to evaluate the 
disabilities, and referral for consideration of an 
extraschedular rating is not warranted.  Because the 
schedular evaluation contemplates the Veteran's level of 
disability and symptomatology, the Board does not find an 
exceptional disability picture for referral of the increased 
rating claims for extraschedular rating.  The Board also 
notes that, to the extent that the disabilities rated in this 
decision are asserted to impair employment, the Veteran's 
claim for TDIU is being remanded for further development.  
Furthermore, there has been no evidence of frequent 
hospitalizations.  The Board has considered whether there is 
any other basis for granting increased ratings other than 
those discussed above, but has found none.  


ORDER

New and material evidence having been received, service 
connection for PTSD is reopened.  

Service connection for PTSD is denied.

New and material evidence having been received, service 
connection for scalp disability is reopened.  
  
An increased rating in excess of 10 percent for a service-
connected shoulder disability is denied.

An increased rating in excess of 20 percent for the service-
connected cervical spine disability, for the period from 
December 19, 2008, is granted.  

 
REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's service treatment records show that the Veteran 
was electrocuted in a 1974 incident and that the Veteran 
complained of numbness in his hands and feet at that time.  
The Veteran has stated that he believes his current symptoms 
are related to this in-service incident.  Furthermore, the 
more recent treatment records show diagnoses of peripheral 
neuropathy of the feet.  The claim file includes a January 
2007 VA neurologic consultation, but the consultation did not 
include an opinion as to whether his current abnormalities 
are due to service.  For this reason, further examination is 
needed to determine whether any current brain stem/brain 
injury and/or numbness in hands or feet are related to the 
Veteran's military service, including to the electrocution 
incident in service in 1974.

In January 2007, the Veteran was diagnosed with folliculitis.  
A November 2006 VA treatment record notes a diagnosis of 
occasional folliculitis of beard and scalp.  The Veteran 
claims that his "fungus" of his scalp is due to some kind 
of exposure while stationed in the Republic of the 
Philippines.  An examination is needed to determine if the 
Veteran's scalp disability is related to his service.  

Current treatment records note complaints of sleep problems.  
There has been speculation as to the cause of his sleep 
problems.  In January 2007, a VA physician wrote that it is 
difficult to tell if the Veteran's sleep problem was due to 
medication effect or an effect of a psychiatric disturbance.  
The Veteran has reported having sleep problems for past 35 
years.  For these reasons, an examination is needed for an 
opinion as to whether the Veteran's sleep disability is 
related to active service.

The records show that the Veteran served on verified active 
duty from November 1970 to August 1974.  He also served in 
the Naval Reserves with verified dates from November 1982 to 
April 1989.  The claims file shows that the Veteran  may have 
also have had service from May 1989 to April 1998 and from 
February 1999 to January 2003.  When the RO attempted to 
verify and obtain records for the Veteran's period of service 
from November 1982 to April 1989, the RO was told to use code 
31.  The RO used code 31 to verify these dates of service.  
The RO received records for the period from November 1982 to 
April 1989 from the Naval Reserve Personnel Center.  In 
September 2004, the RO mailed a follow-up request to code 31.  
A notation in the file in November 2004 states that RO sent a 
letter to the National Personnel Records Center (NPRC) in New 
Orleans regarding the Veteran's service treatment records.  
There is no further evidence of any further effort to obtain 
the Veteran's service treatment records for the Veteran's 
Reserve duty.  The RO should attempt to any outstanding 
service treatment records for the periods from May 1989 to 
April 1998, and from February 1999 to January 2003.

The resolution of the above claims could substantially affect 
the claim of entitlement to TDIU, and, as such, Board action 
on that claim must be deferred at this time.  See Harris v. 
Derwinski, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC, 
Department of the Navy, and/or any other 
appropriate source(s) to request all 
outstanding service treatment records and 
service personnel records for the periods 
from May 1989 to April 1998, and from 
February 1999 to January 2003.  All 
records and/or responses received should 
be associated with the claims file.

2.  The Veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed brain 
stem/brain injury and/or numbness in 
hands or feet.  The relevant documents in 
the Veteran's claims file should be made 
available to the examiner.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
brain stem/brain injury and/or numbness 
in hands or feet disabilities.  If no 
diagnosis exists, the examiner should 
state this.

For each neurological disability found, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's periods of active service, to 
include electrocution in 1974 and/or to 
the diagnosis of "acute pressure 
syndrome" noted in the April 1986 
service treatment record.  The examiner 
should provide a complete rationale for 
the opinion(s), with references to all 
other prior medical records deemed 
relevant to the determination as well as 
to any pertinent medical treatises or 
studies used in the determination.  

If the examiner finds that any current 
neurological disability is related to the 
Veteran's service, the examiner should 
also specifically offer an opinion 
whether the Veteran's disability, 
together with all other service-connected 
disabilities, would render him unable to 
obtain or maintain substantially gainful 
employment.  

3.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed folliculitis of 
the Veteran's scalp.  The relevant 
documents in the Veteran's claims file 
should be made available to the examiner.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
folliculitis of the scalp.  If no 
diagnosis exists, the examiner should 
state this. 

For any skin disorder of the scalp found, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's periods of active service. 

If the examiner finds that any current 
skin disability of the scalp is related 
to the Veteran's service, the examiner 
should also specifically offer an opinion 
whether this disability, together with 
all other service-connected disabilities, 
would render the Veteran unable to obtain 
or maintain substantially gainful 
employment.  

4.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed sleep disorder.  
The relevant documents in the Veteran's 
claims file should be made available to 
the examiner.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
sleep disorder.  If no diagnosis exists, 
the examiner should state this. 

For any skin disorder of the scalp found, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
sleep disorder is etiologically related 
to the Veteran's periods of active 
service. 

If the examiner finds that any current 
sleep disorder is related to the 
Veteran's service, the examiner should 
also specifically offer an opinion 
whether this disability, together with 
all other service-connected disabilities, 
would render the Veteran unable to obtain 
or maintain substantially gainful 
employment.  

5.  After completion of the above 
development, the Veteran's claims of 
service connection for brain stem/brain 
injury and numbness in hands or feet, 
folliculitis of the Veteran's scalp, a 
sleep disorder, and entitlement to TDIU, 
must be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and should be given an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


